Citation Nr: 0634589	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-06 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric illness variously diagnosed as major depressive 
disorder, bipolar mood disorder and post-traumatic stress 
disorder (PTSD), and, if so, whether the reopened claim 
should be granted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to August 
1987, and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In December 2005, the veteran testified at a personal hearing 
at the RO before the undersigned.  A transcript of that 
hearing is associated with the claims file.

The Board points out that the RO essentially found that the 
veteran had presented new and material evidence to reopen her 
claim.  The June 2004 rating decision and the January 2005 
statement of the case (SOC) address the matter on the merits.  
Regardless of what the RO has done, where there is a prior 
final denial, the Board must address the question of whether 
new and material evidence has been received to reopen a 
claim, because the issue goes to the Board's jurisdiction to 
reach and adjudicate the underlying claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence has been 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim as on the title 
page.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for a psychiatric disorder, but that 
additional development is necessary regarding the underlying 
service connection claim.  Accordingly, the matter of 
entitlement to service connection for this disorder, based on 
de novo review, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran, if further action is required on her part.


FINDINGS OF FACT

1.  In an unappealed March 2002 rating decision, the RO 
denied service connection for a psychiatric illness variously 
diagnosed as major depressive, bipolar and post-traumatic 
stress disorders noting the absence of confirmed stressors 
and a diagnosis.  The RO also found that the disorder neither 
occurred in nor was caused by service.  

2.  In an August 2002 rating decision, the RO confirmed and 
continued its previous decision on the veteran's psychiatric 
disorder after finding the veteran had submitted new and 
material evidence to reopen her claim.  The RO then said that 
the evidence of record showed her disorder was not incurred 
in or aggravated by service.  The veteran attempted to appeal 
this decision, but the RO found that her substantive appeal 
(VA Form 9) was filed untimely.  This was the last final 
decision on any basis as to the veteran's claim for service 
connection for a psychiatric illness variously diagnosed as 
major depressive disorder, bipolar mood disorder and PTSD.

3.  Evidence received since the August 2002 decision includes 
lay statements indicating that the veteran's inservice 
stressors were corroborated; presuming the credibility of the 
evidence for purposes of reopening, this evidence is not 
cumulative or redundant and raises a reasonable possibility 
of substantiating the claim.




CONCLUSIONS OF LAW

1.  The August 2002 RO rating decision which reopened the 
veteran's claim and denied service connection for a 
psychiatric illness variously diagnosed as major depressive, 
bipolar and PTSD was final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been received, and the 
claim of service connection for a psychiatric illness 
variously diagnosed as major depressive disorder, bipolar 
mood disorder and PTSD may be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and implementing regulations apply to the case at hand.  
The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  However, there is 
no need to discuss the impact of the VCAA on the matter 
resolved in the veteran's favor in the decision below.  


II.  New and Material Evidence

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, each piece 
of evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, with regard to the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant). 

The RO, in a March 2002 determination, denied the veteran's 
claim for service connection for a psychiatric illness 
variously diagnosed as major depressive, bipolar and post-
traumatic stress disorders noting the absence of confirmed 
stressors and a diagnosis.  The RO also found that her 
psychiatric illness neither occurred in nor was caused by 
service.  The veteran, after notice, did not appeal the RO's 
decision, and it became final.  38 U.S.C.A. § 7105.

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of evidence 
of record at the time of the last final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2006). 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the RO's March 2002 rating decision, the file 
contained the veteran's service medical records and National 
Guard records, the veteran's claim and PTSD questionnaire, 
reports of outpatient treatment at VA health facilities dated 
from 1994 to 2000, private medical records from a hospital as 
well as K.C., M.D., and E.W.H., M.D., and a lay statement 
from her pastor dated October 2001.  In March 2002, the RO 
said that the evidence of record did not include evidence 
showing a verified inservice stressor, a diagnosis, or 
symptoms of a psychosis in service or within the one year 
period following discharge.  

At the time of the RO's August 2002 rating decision, the file 
contained the above as well as correspondence from Dr. E.W.H. 
dated in May 2002 and a VA examination conducted in July 
2002.  Dr. E.W.H. diagnosed the veteran with bipolar 
disorder-depressed and chronic PTSD and said she was 
permanently and totally disabled.  He said her PTSD symptoms 
arose after she and other service members were surrounded and 
chased back to their vehicle in a Saudi Arabian town because 
she was not wearing a veil.  The VA examination report 
disclosed diagnoses of PTSD, bipolar disorder, atypical, and 
panic disorder without agoraphobia secondary to PTSD.  The 
report noted the chase while in service in Saudi Arabia in 
March or April 1991 and the veteran's complaint that she was 
chased by a patient while employed as a health care 
technician in November 1999.  

The RO confirmed and continued its previous decision on the 
veteran's psychiatric disorder after finding the veteran had 
submitted new and material evidence to reopen her claim.  The 
RO said that the evidence of record showed her disorder was 
not incurred in or aggravated by service.  The RO noted the 
absence of a verified stressor.  The veteran attempted to 
appeal this decision, but the RO found that her substantive 
appeal (VA Form 9) was filed untimely.  This was the last 
final decision on any basis as to the veteran's claim for 
service connection for a psychiatric illness variously 
diagnosed as major depressive disorder, bipolar mood disorder 
and PTSD.

Records received since the August 2002 rating decision 
include the following:  the veteran's April 2004 claim to 
reopen; a transcript of the veteran's hearing at the RO in 
December 2005; records of VA treatment from November 2001 to 
April 2004; medical records from Dr. E.W.H. dated from 2000 
to 2004; an August 2002 decision from the Social Security 
Administration (SSA) to grant disability benefits; written 
statements from the veteran dated in February and April 2004; 
a notification of separation from hospital employment dated 
in June and July 2002; copies of court papers which detailed 
the veteran's divorces and name changes; and signed 
statements from Staff Sergeant S.L. and T. H., both received 
in February 2004.  Both S.L. and T.H. served with the veteran 
in Saudi Arabia in November 1990 as members of the 691st Army 
National Guard unit from North Carolina.  S.L. wrote that the 
unit faced numerous Scud attacks and that during their first 
night of desert maneuvers a First Sergeant named J.M. stood 
up on the bus and yelled that all were going to die when the 
Scud attack siren sounded.  T.H. also wrote in support of 
those two claimed inservice stressors and also supported the 
veteran's claim that a group of soldiers went downtown to a 
Saudi Arabian town and were chased back to their vehicle by a 
large group of Saudi Arabians.

On review of the record, the Board finds that the additional 
evidence received is new, as it was not previously of record.  
Since the lay statements of former service comrades Staff 
Sergeant S.L. and T.H. support the veteran's claims of 
inservice stressors during her deployment to Saudi Arabia in 
late 1990 and 1991, it is clearly evidence that bears 
directly on the bases for the previous denial of the claim, 
and is also so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hence it is 
material.  

As new and material evidence has been received, the claim of 
entitlement to service connection for a psychiatric illness 
variously diagnosed as major depressive disorder, bipolar 
mood disorder and PTSD may be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for a psychiatric illness 
variously diagnosed as major depressive disorder, bipolar 
mood disorder and PTSD, the claim is reopened, and, to that 
extent only, the appeal is granted.


REMAND

When the veteran last underwent VA examination in July 2002, 
the VA examiner diagnosed PTSD, bipolar disorder, atypical, 
and panic disorder without agoraphobia secondary to PTSD 
which all mutually aggravate each other.  The examiner had 
reviewed the claims file and discussed the veteran's claimed 
inservice stressor of being chased in a Saudi Arabian town 
because she was not wearing a veil.  However, the examination 
report also referred to the veteran's post service employment 
stressor when she was chased by a patient at a hospital where 
she once worked.

While the examiner admitted that he could not describe with 
any medical certainty a specific degree of impairment 
ascribed to any of the three psychiatric disorders 
independent of the others, he noted that the veteran met the 
DSM-IV criteria for PTSD as required by 38 C.F.R. § 4.125 
(2006).  However, while the examination report discusses two 
stressors, one inservice and one post service, it does not 
opine on whether the veteran's psychiatric illness is due to 
service.  On the other hand, a private physician, Dr. E.W.H., 
opined in February 2004 that her PTSD was directly related to 
her Gulf War experiences.

Since the July 2002 examination report did not discuss how 
much of the veteran's psychiatric illness is related to 
service and how much is related to her civilian or personal 
life, a new examination is indicated.  Prior to any 
examination, any outstanding pertinent records of medical 
treatment should be obtained.  

Further, the claims file contains an administrative decision 
of the Social Security Administration (SSA) entitling the 
veteran to SSA disability benefits beginning in November 
2000.  The administrative law judge referred a request for 
Supplemental Security Income (SSI) benefits to another office 
of the SSA.  The veteran's claims file does not include what, 
if any, future decisions were made as to her SSI request and 
lacks the medical records SSA used to make its ruling.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that, where VA has notice that the veteran was receiving 
disability benefits from the SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998).  In 
Tetro v. Gober, 14 Vet. App. 110 (2000), the Court held that 
VA has the duty to request information and pertinent records 
from other Federal agencies, when on notice that such 
information exists.  This would include a decision from the 
SSA.  See Tetro, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain any 
pertinent records of medical treatment or 
examination outstanding.  Specifically 
noted in this regard are the earliest 
records of any psychiatric treatment 
received since the veteran left the Gulf 
War theater in 1991. 

2.  The RO should contact the Social 
Security Administration and request copies 
of the veteran's applications, all 
administrative decisions, and all medical 
records considered in her claims for SSA 
disability and SSI benefits (and any 
subsequent disability determination 
evaluations).

3.  Then, the veteran should be scheduled 
for another VA psychiatric examination to 
determine whether it is at least as likely 
as not that her psychiatric disorder is 
related to service.  The veteran's claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should give particular attention 
to the opinions provided by the VA 
examiner in July 2002 and the opinion of 
Dr. E.W.H. in his February 2004 statement 
in the file.  The examiner should provide 
a complete rationale for any opinion given 
and should reconcile the opinion with any 
competing medical evidence of record.  

4.  Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for a psychiatric illness variously 
diagnosed as major depressive disorder, 
bipolar mood disorder and PTSD.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, and a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal since the 
January 2005 SOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, the Board takes this 
opportunity to advise the veteran that the conduct of the 
efforts as directed in this remand, as well as any other 
development deemed necessary, is needed for a comprehensive 
and correct adjudication of her claim.  Her cooperation in 
VA's efforts to develop her claim, including reporting for 
any scheduled VA examination, is both critical and 
appreciated.  The veteran also is advised that failure to 
report for any scheduled examination may result in the denial 
of her claim.  38 C.F.R. § 3.655.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


